People v Steele (2018 NY Slip Op 06693)





People v Steele


2018 NY Slip Op 06693


Decided on October 9, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 9, 2018

Renwick, J.P., Manzanet-Daniels, Mazzarelli, Webber, Singh, JJ.


7254 1497/13

[*1]The People of the State of New York, Respondent,
vSean Steele, Jr., Defendant-Appellant.


Marianne Karas, Thornwood, for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Oliver McDonald of counsel), for respondent.

Judgment, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered October 29, 2014, convicting defendant, upon his plea of guilty, of operating as a major trafficker and conspiracy in the second degree, and sentencing him, as a second felony drug offender, to an aggregate term of 19 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence on the trafficking conviction to 15 years, and otherwise affirmed.
Defendant's challenges to the validity of his plea do not fall within the narrow exception to the preservation requirement (see People v Conceicao, 26 NY3d 375, 382 [2015]), and we decline to review these unpreserved claims in the interest of justice. As an alternative holding, we find that the plea was knowingly, intelligently and voluntarily made. The record does not establish any misunderstanding by counsel of the scope of sentencing or that the plea was coerced by any conduct by the court (see e.g. People v Rivera, 118 AD3d 626 [1st Dept 2014], lv denied 24 NY3d 964 [2014]).
We do not, however, find that defendant made a valid appeal waiver, and we find the sentence excessive to the extent indicated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 9, 2018
CLERK